Citation Nr: 1517659	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-32 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a December 1997 rating decision denying the Veteran's claim for service connection for an acquired psychiatric disability, to include depression (referred to herein as "depression").

2.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include depression

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.  Thereafter, the Veteran served in the Wisconsin Army National Guard from February 1984 to May 1991 and in the Air Force Reserves from May 1991 to June 1995, with intermittent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This appeal is before the Board of Veterans' Appeals (Board) from October 2009 and March 2010 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The December 1997 rating decision which denied the Veteran service connection for an acquired psychiatric disability, to include depression, did not contain any undebatable error of law or fact that would have manifestly changed the outcome.

2.  The Veteran neither appealed the December 1997 rating decision nor submitted new and material evidence within the one year appeal period.

3.  The evidence associated with the claims file subsequent to the December 1997 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for an acquired psychiatric disorder, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

4.  An acquired psychiatric disorder was not incurred in or related to a period of active duty or ACDUTRA.



CONCLUSIONS OF LAW

1.  The December 1997 rating decision denying service connection for major depression does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2014).

2.  Evidence received since a final December 1997 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).

3.  The criteria for service connection for an acquired psychiatric disorder, to include depression, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With respect to the Veteran's CUE claim, the Board notes that notice and assistance obligations do not apply to a claim based on a final rating decision having been the result of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).

With respect to the Veteran's claim for service connection, required notice was provided by letter dated April 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained, and the Veteran has supplied some of his private medical records.  In a January 2010 statement which he clarified in a September 2010 statement, the Veteran declined permission to release any further private treatment records.  

The Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there is no credible evidence establishing an event, injury, or disease occurring during a period of active duty or ACDUTRA.  See McLendon, 20 Vet. App. at 82 (holding that whether evidence "establishes" an in-service event is a factual assessment to be weighed by the Board).  VA therefore has no duty to provide a medical examination.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Clear and Unmistakable Error

Previous RO decisions that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE in a prior final decision, such decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the Veterans Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time of the decision, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is a very specific and rare kind of error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).

An allegation of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

In his February 2010 CUE claim, the Veteran states that the December 1997 rating decision was erroneous because the record contained a favorable medical opinion establishing aggravation, there was further evidence that the Veteran was being treated for major depression, and no VA examination was sought.  In his May 2010 notice of disagreement, the Veteran elaborated that the evidence clearly established a direct connection between his then-diagnosed condition and military service.  

The Board finds that the Veteran has not articulated an undebatable error of law or fact in the December 1997 rating decision that would have manifestly changed its outcome.  The decision considered the medical opinion, and explicitly noted both that the Veteran was being treated for major depression and that his psychiatrist had stated that it was clear that the Veteran's Reserve duties were exacerbating his depression.  The facts were therefore before the adjudicator; the Veteran is instead taking issue with how the facts were weighed.  A disagreement as to how the facts were weighed or evaluated, however, is not CUE.  Russell v. Principi, 3 Vet. App. at 313-14.  Nor can a breach of VA's duty to assist, such as failure to conduct a VA examination, form the basis of a CUE claim.  Shockley v. West, 11 Vet. App. 208, 213 (1998).  

The Board recognizes that the Veteran states that the evidence clearly establishes a direct connection between his depression and his service.  As discussed in more detail below, however, because the Veteran's service in question was partially INACDUTRA, merely establishing a connection between his depression and his service in general is insufficient.  Rather, the evidence must establish that the Veteran's condition was exacerbated by a period of ACDUTRA, and not only by periods of INACDUTRA.  This was the basis of the December 1997 denial.

For these reasons, the Board finds that there was no undebatable error of law or fact in the December 1997 rating decision that would have manifestly changed its outcome, and revision on the basis of CUE is therefore denied.

New and Material Evidence

The Veteran seeks to reopen his claim for service connection for depression, which was denied by a December 1997 rating decision.

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108  requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  The Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Here, the Veteran's original claim was denied by a December 1997 rating decision on the grounds that there was no link between the Veteran's depression and a specific period of active duty or ACDUTRA.  The Veteran did not appeal this decision, nor did he submit new and material evidence within one year of the decision.  The Board therefore finds that the December 1997 decision became final.  

In conjunction with his claim to reopen, the Veteran has provided a January 2009 statement from his private psychiatrist, which offers an opinion as to the relationship between the Veteran's depression and his service.  The Veteran has further provided treatment records from 1993 to 1995 and a series of statements.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the clam for service connection for depression, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for depression.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for an acquired psychiatric disability is reopened.

Service Connection

The Veteran claims service connection for an acquired psychiatric disorder, specifically major depression.  The Veteran focuses his claim on his periods of service in the Air Force Reserves from May 1991 to June 1995, which the Veteran claims caused his depression, first diagnosed in August 1993.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval or air service" is further defined as (1) active duty or a period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for disability arising from inactive duty training is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  When a Veteran has achieved veteran status through a prior period of active duty, the presumption of soundness applies to periods of ACDUTRA where an entrance examination is conducted and no defects found.  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Here, the Veteran's service treatment records do not reflect that the Veteran exhibited any in-service symptoms of depression, nor was he treated for depression while on any period of duty.  

Air Force Reserve service records show that in October 1994, the Veteran reported in his annual medical certificate that he had been prescribed medicines, and subsequently reported that he had been taking Prozac as prescribed by his private psychiatrist.  In an April 1995 letter, his psychiatrist stated that he had treated the Veteran for major depression for approximately a year and a half.  The Veteran had not missed work or been hospitalized during that time.  The psychiatrist stated that his depression should not interfere with his military duty in any way.  An examination report ordered by the medical review board noted that Prozac disqualified the Veteran from service, but nevertheless recommended that the Veteran be permitted to continue his career in the Air Force Reserves subject to periodic evaluations.  The medical review board disagreed with the examination report, and in April 1995 ordered the Veteran honorably discharged in June 1995.

The Veteran's service records indicate that in 1992 the Veteran was on ACDUTRA from August 7 through August 22 and on September 23, September 24, and December 4.  In 1993 the Veteran was on ACDUTRA on April 30, from May 8 through May 22, and on August 20.  The Veteran served 30 days of ACDUTRA between February 1994 and February 1995, but the exact dates are not reflected in the record.  Finally, the Veteran was credited with one day of ACDUTRA in June 1995.  The Veteran also served 197 days of INACDUTRA intermittently throughout this period.  The Veteran did not undergo any entrance examination after his May 1991 entrance examination upon enlistment in the Reserves, which occurred during a period of INACDUTRA.  

Private treatment records indicate that the Veteran was diagnosed with major depression in August 1993.  Records from August indicate that his Reserve duty in August 1993 went very well.  A treatment record in September 1993 reflects that the Veteran reported that his duty in that month was "troublesome."  In September 1993 he first complained of worrying about his Reserves weekend, specifically an upcoming test.  He reported being less pessimistic about Reserve duty in November 1993.  In February 1994, he reported that Reserves went well.  In March, the Veteran reported only that he was sick during his two weeks ACDUTRA.  A November 1994 progress note states that the Veteran's depression worsened one month prior, and was experiencing stress due to his change of jobs and his Air Force Reserve duties.  Treatment records indicate that in December 1994 the Veteran reported that the Reserves were going okay.  The Veteran's service is not mentioned again until May 1995, when he reported that he was kicked out of the Reserves, and his psychiatrist noted that he was handling this well.  The record does not contain any treatment records from June 1995 through June 1996, but treatment records from July 1996 through July 1997 do not mention the Veteran's service.

In a July 1997 letter, the Veteran's private treating psychiatrist stated that the Veteran had been suffering from major depression prior to initiating treatment, and that it was clear that his duties in the Air Force Reserves were exacerbating his depression.  Specifically, the Veteran obsessed and was fearful about his difficulty in passing certain tests required by the Air Force Reserves.  The psychiatrist noted that the Veteran's depression remitted to a fair degree after he was discharged.

In a July 1997 statement, the Veteran stated that his depression stemmed from stress he suffered when he had to take a written test for the Air Force Reserves.  He failed the test twice.  He stated that the days before that particular drill weekend were very stressful, causing difficulty sleeping and problems at home and work.  He also experienced stress over rifle qualifications because of his poor eyesight.  The Veteran further reported that his training required long hours awake, and that he would stress about this lack of sleep in the days leading up to his weekend drills, which in turn caused more stress and lack of sleep.  This led to the suicidal thoughts and imagining failing to show up for drills.

The Veteran also provided a July 1997 statement from his wife, in which she reported that the Veteran would return from Air Force Reserve duty agitated and in a bad mood. The Veteran would get especially nervous and worked up prior to his big test.  Failing the test exacerbated his depression.  He also got anxious and worried about his rifle tests, due to his vision.  The Veteran had reported negative thoughts to his wife after returning from weekend drills.

A second private treating psychiatrist provided a January 2009 letter, stating that he had treated the Veteran over a number of years for recurrent major depression, seasonal affective disorder, attention deficit/hyperactivity disorder, generalized anxiety disorder, and rule out obsessive compulsive disorder.  The psychiatrist opined that the Veteran's depression was aggravated by his military career.  He based this opinion on a number of incidents reported by the Veteran.  First, during his time in Vietnam, the Veteran became upset with his job as a cook and stuck his hand in a mixer while it was running in an attempt to get off the night shift.  He stated that he hated the military at that time and was stressed by the number of inspections, the shouting, and the push-ups and pull-ups for fitness requirements.  The psychiatrist stated that his symptoms at the time suggest perhaps the beginning of depression, though the Veteran reported that he was tense and does not think he was depressed.  The psychiatrist continued noting that when the Veteran was in the National Guard, he would come home and his wife would notice that he had become mean and irritable.  The Veteran reported taking his anger from the Guard out on his wife and child.  He began to become stressed about passing physical fitness and marksmanship tests.  The psychiatrist noted that most of the Veteran's stress occurred since he joined the Air Force Reserves and had a fear of being discharged.  One big test in particular exacerbated his stress, and the Veteran had to take it three times.  At this time he began having suicidal thoughts, and began treatment. 

In an April 2010 statement, the Veteran again stated that the breaking point for him was the large written test covering 7 volumes of information.  Though the Veteran had many stressful situations in the military, this test caused the stress that led to his depression.  The Veteran further explained that although the April 1995 letter from his psychiatrist stated he was fit for military duty, his psychiatrist never denied the existence of a disability.

As an initial matter, the Board finds no credible evidence of an in-service event from the Veteran's period of active duty.  Indeed, the Veteran's main assertion is that his depression was aggravated by a later period of ACDUTRA.  Nonetheless, which regard to the initial period of active duty service, the psychiatrist's January 2009 letter offers a vague reference between the Veteran's Vietnam service and his current condition, but this connection is based on evidence of in-service events which the Board does not find credible.  The Board finds this evidence inconsistent with the rest of the record, in that none of the treatment records supplied contain any reference to the Veteran's period of active duty, and all of the Veteran's statements focus on his Reserve service.  Furthermore, the psychiatrist states that the Veteran himself denies depression in Vietnam, and the psychiatrist's statement that the symptoms in Vietnam "suggest perhaps the beginning of depression" is too speculative to be credible.  The Board therefore finds that there is no credible evidence establishing an event, injury or disease during his period of active duty, and service connection relating to that period must therefore be denied.  

As to the Veteran's periods of ACDUTRA, the Board notes that the Veteran cannot benefit from the presumptions of soundness and aggravation.  The presumptions attach only to those periods of ACDUTRA in which the Veteran was examined upon entry.  Smith, 24 Vet. App. at 45.  Because the Veteran underwent no examination after his May 1991 enlistment in the Reserves, and this examination was conducted upon entrance to a period of INACDUTRA, no presumption attaches to any subsequent periods of ACDUTRA, and the burden is on the Veteran to show that his condition is linked with a period of ACDUTRA.

As explained above, service connection cannot be granted for depression which was caused or aggravated by a period of INACDUTRA, because service connection related to periods of INACDUTRA is only available for disabilities arising from injuries.  Therefore, to be eligible for service connection for his Reserve service, the Veteran must provide evidence that his depression or any worsening thereof was caused by or occurred during one of his periods of ACDUTRA, which totaled about 30 days per year.  Thus, although the January 2009 letter from the Veteran's psychiatrist states that the Veteran's depression is related to his military career, such evidence is insufficient to establish service connection because it does not distinguish between periods of ACDUTRA and INACDUTRA.  

Furthermore, the Veteran has not provided any evidence that his depression arose in, was aggravated by, or is related to periods of ACDUTRA.  The Veteran has provided no specific dates for any incidents which caused him stress and depression.  All of the Veteran's symptoms are described as occurring at home, not during a specific period of service.  The sources of his stress are continually referred to as "weekends," which are typically periods of INACDUTRA.  As to the Veteran's treatment records, the Veteran reported stress related to one of his tests around October and November of 1993, but the Veteran notably had no periods of ACDUTRA between August 1993 and February 1994.  These treatment records therefore suggest that the Veteran's stressful written test occurred during a period of INACDUTRA.  Outside of treatment records, there is no indication in the record as to whether the tests or any other stressful event occurred during a period of ACDUTRA or INACDUTRA.  Nor has the Veteran pointed to any specific period of ACDUTRA during which his depression worsened.  In any case, the psychiatric records associated with the Veteran's service, including the medical review board, suggest that while the Veteran's symptoms were not found to cause any interference with military duties; rather, disqualification was deemed necessary because of the existing prescription of Prozac, which military regulations mandated as a cause for disqualification.  The fact that service department mental health records indicate that the Veteran could attend to military duties and was only disqualified because of his Prozac prescription is persuasive temporal evidence that his depression was not aggravated by any period of ACDUTRA.  For these reasons, the Board finds no evidence of a relevant event, injury, disease, or worsening during a period of ACDUTRA, and service connection must therefore be denied.


ORDER

Revision of the December 1997 rating decision on the basis of CUE is denied.

New and material evidence has been presented, and the claim for service connection for an acquired psychiatric disability is reopened; the appeal is granted to this extent only.

Service connection for an acquired psychiatric disorder, to include depression, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


